DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11, 277,129. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Claim of the instant application
Claims of US Patent 11,277,129 hereinafter ‘129
Claims 1-3. A switching driver for driving a transducer comprising: first and second supply nodes for connection to first and second voltage 5supplies defining an input voltage; an output bridge stage comprising a first output switch connected between a first switching voltage node and an output node and a second output switch connected between a second switching voltage node and the output node; 10a capacitor; a network of switches connecting said first and second supply nodes with said first and second switching voltage nodes and said capacitor, the network of switches being operable in different switch states to provide different voltages at the first and second switching voltage 15nodes, said switch states comprising: a first switch state in which the capacitor is connected between the first and second supply nodes to be charged to the input voltage and the first and second switching voltage nodes are coupled to the first and second supply nodes respectively; and 20a second switch state in which the second switching voltage node is connected to a voltage different to that at the second supply node and the capacitor is connected between the second switching voltage node and the first switching voltage node to provide a boosted voltage at the first switching node; and 25a controller configured to control the switch state of the network of switches and a duty cycle of the first and second output switches of the output bridge stage based on an input signal to generate an output signal at the output node for driving the transducer.  
2. The switching driver of claim 1 wherein, in the second switch state, the second switching voltage node is connected to the first supply node.  
3. The switching driver of claim 2 wherein the network of switches is further operable in a third switch state in which the first switching voltage node is connected to the second supply node and said capacitor is connected between 5the second supply node and the second switching voltage node to provide a boosted voltage at the second switching node.

Claim 1. A switching driver for driving a transducer comprising: first and second supply nodes for connection to first and second voltage supplies defining an input voltage; an output bridge stage comprising a first output switch connected between a first switching voltage node and an output node and a second output switch connected between a second switching voltage node and the output node; a capacitor; a network of switches connecting said first and second supply nodes with said first and second switching voltage nodes and said capacitor, the network of switches being operable in different switch states to provide different voltages at the first and second switching voltage nodes, said switch states comprising: a first switch state in which the capacitor is connected between the first and second supply nodes to be charged to the input voltage and the first and second switching voltage nodes are coupled to the first and second supply nodes respectively; and a second switch state in which the second switching voltage node is connected to a voltage different to that at the second supply node and the capacitor is connected between the second switching voltage node and the first switching voltage node to provide a boosted voltage at the first switching node; and a controller configured to control the switch state of the network of switches and a duty cycle of the first and second output switches of the output bridge stage based on an input signal to generate an output signal at the output node for driving the transducer; wherein, in the second switch state, the second switching voltage node is connected to the first supply node; 

and wherein the network of switches is further operable in a third switch state in which the first switching voltage node is connected to the second supply node and said capacitor is connected between the second supply node and the second switching voltage node to provide a boosted voltage at the second switching node.


Claims 4-20 are rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 2-18 of U.S. Patent No. 11, 277,129. Although the
claims at issue are not identical, they are not patentably distinct from each other because there
are no separately distinct terms.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the second switching driver" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 2, 5-6-8, 11, 14 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10447152 and Zhang hereinafter) in view of King et al. (20180351478 and King hereinafter).
Regarding claim 1, Zhang discloses a switching driver [see figs. 1A-1B] comprising: first [node between 102 and 106] and second supply nodes [node between 112 and 102] for connection to first [Vin, fig. 1A] and second voltage [Vin, fig. 1A] supplies defining an input voltage; an output bridge stage [108 and 110] comprising a first output switch [108] connected between a first switching voltage node [SW1 node] and an output node [Vout node] and a second output switch [110] connected between a second switching voltage node [SW2 node] and the output node; a capacitor [104]; a network of switches [106 and 112] connecting said first and second supply nodes with said first and second switching voltage nodes and said capacitor, the network of switches being operable in different switch states to provide different voltages at the first and second switching voltage nodes, said switch states comprising: a first switch state [phase 1, fig. 1B] in which the capacitor is connected between the first and second supply nodes to be charged to the input voltage and the first and second switching voltage nodes are coupled to the first and second supply nodes respectively; and a second switch state [phase 2, fig. 1B] in which the second switching voltage node is connected to a voltage [voltage at node SW2] different to that at the second supply node and the capacitor is connected between the second switching voltage node and the first switching voltage node to provide a boosted voltage at the first switching node; and a controller [the switches are controlled, inherent] configured to control the switch state of the network of switches and a duty cycle [see fig. 1B] of the first and second output switches of the output bridge stage based on an input signal [Vin] to generate an output signal [Vout] at the output node. Zhang does not explicitly disclose a switching driver for driving a transducer.
However, King discloses a switching driver [26, fig. 3] for driving a transducer [56, fig. 3, para. 24]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Zhang in order to provide a high-efficiency driver for driving a transducer.
Regarding claim 2, Zhang in view of King discloses [see figs. 1A-1B] wherein, in the second switch state, the second switching voltage node is connected to the first supply node.
Regarding claim 5, Zhang in view of King discloses [see figs. 1A-1B] wherein the network of switches is configured such that, in use, a voltage difference across any of the switches of the network of switches and the first and second output switches is not substantially greater in magnitude than the input voltage.
Regarding claim 6, Zhang in view of King discloses [see figs. 1A-1B] wherein the network of switches is configured such that a first electrode of the capacitor can be selective connected to either of the first or second supply nodes.
Regarding claim 7, Zhang in view of King discloses [see figs. 1A-1B] wherein the network of switches is configured such that a second electrode of the capacitor can be selectively connected to either of the first or second supply nodes.
Regarding claim 8, Zhang in view of King discloses [see figs. 1A-1B] wherein the capacitor is connected between the first and second switching voltage nodes in parallel with the output bridge stage.
Regarding claim 11, Zhang in view of King discloses [see figs. 1A-1B] wherein said capacitor has a capacitance which is large enough to store sufficient charge to supply the transducer through a cycle of the input signal.
Regarding claim 14, Zhang in view of King discloses [see figs. 1A-1B] wherein at least one of the switches of the network of switches and the first and second output switches comprises an NMOS transistor where at least part of the NMOS transistor is formed within an N-well in a substrate and wherein the switching driver is configured such that the N-well of the NMOS transistor is, in use, driven with a voltage based on the voltages at the first and second switching voltage nodes.
Regarding claim 17, Zhang in view of King discloses [see figs. 1A, ref. Zhang and fig. 3, ref. King] a switching driver circuit comprising the switching driver of claim 1 and a DC-DC [26] converter configured to receive at least one input voltage supply and to generate at least one of said first and second voltage supplies.
Regarding claim 18, Zhang in view of King discloses switching driver circuit comprising the switching driver of claim 1 and an inductor [50, fig. 3] connected to the output node for connection in series with the transducer.
Regarding claim 19, Zhang in view of King discloses a switching driver circuit comprising the switching driver of claim 1 and said transducer.
Regarding claim 20, Zhang in view of King discloses an electronic device comprising the switching driver of claim 1 [para. 3, ref. King].
Regarding claim 21, Zhang discloses a switching driver [see figs. 1A-1B] comprising: first [node between 102 and 106] and second supply nodes [node between 112 and 102] for connection to first [Vin] and second voltage [Gnd] supplies defining an input voltage; an output bridge stage [108 and 110] comprising a first output switch [108] connected between a first switching voltage node [SW1 node] and an output node [Vout node] and a second output switch [110] connected between a second switching voltage node [SW2 node] and the output node [Vout node]; a capacitor [104] connected between said first and second switching voltage nodes in parallel with the output bridge stage; a network of switches [106 and 112] connecting said first and second supply nodes with said first and second switching voltage nodes, the network of switches being operable in different switch states comprising: a first switch state [phase 1, fig. 1B] in which the first and second switching voltage nodes are coupled to the first and second supply nodes respectively and the capacitor is charged to the input voltage; and a second switch state [phase 2, fig. 1B] in which the second switching voltage node is connected to a voltage different [voltage at node SW2] to that at the second supply node and the capacitor is connected between the second switching voltage node and the first switching voltage node to provide a boosted voltage at the first switching node. Zhang does not explicitly disclose a switching driver for driving a transducer.
However, King discloses a switching driver [26, fig. 3] for driving a transducer [56, fig. 3, para. 24]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Zhang in order to provide a high-efficiency driver for driving a transducer.
Regarding claim 22, Zhang discloses a switching driver [see figs. 1A-1B] comprising: first [node between 102 and 106, fig. 1A] and second supply nodes [node between 112 and 102, fig. 1A] for connection to first [Vin, fig. 1A] and second voltage supplies [Gnd, fig. 1A] defining an input voltage; an output bridge stage [108 and 110, fig. 1A] for selectively connecting an output node [Vout node, fig. 1A] to first [SW1 node, fig. 1A] or second switching voltage nodes [SW2 node] with a controlled duty cycle [see fig. 1B]; a capacitor [104, fig. 1A] connected between said first and second switching voltage nodes in parallel with the output bridge stage; a network of switches [106 and 112, fig. 1A] connecting said first and second supply nodes with said first and second switching voltage nodes, wherein the network of switches is operable such that a first electrode of said capacitor can be selectively connected to either of the first and second supply nodes. Zhang does not explicitly disclose a switching driver for driving a transducer.
However, King discloses a switching driver [26, fig. 3] for driving a transducer [56, fig. 3, para. 24]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Zhang in order to provide a high-efficiency driver for driving a transducer.
Allowable Subject Matter
Claims 3-4, 9-10, 12-13, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842